December 15, Dear Fellow Shareholder: We are enclosing a document entitled "Position Statement of Alkaloida Chemical Company Exclusive Group Ltd.," submitted by a subsidiary of Sun Pharmaceutical Industries Ltd.The attached document was prepared by Sun in connection with Taro's Annual General Meeting scheduled for December 31, As you know from our previous letters, Sun has been trying to take over Taro without offering a fair price to Taro shareholders.Indeed, Sun has continued to pursue its hostile tender offer for your shares at below the current market price. We believe the enclosed "Position Statement" represents yet another attempt by Sun to interfere with and disrupt the normal and customary agenda items that Taro shareholders need to address at the Company's Annual Meeting.As you read Sun's document, please keep the following points in mind: · Sun urges you to vote against the re-election of the current Taro Board, claiming that the current Board has somehow been delinquent in its efforts to complete the audit of Taro's consolidated 2006 financial statements. That could not be further from the truth.The Board and management are working diligently with our independent auditors to complete the 2006 audit and the previously announced restatement of 2005 and 2004.Sun's request that you vote against the re-election of the Board will not expedite completion of the audit, but will only serve to delay it further. · The Taro directors you elected previously, who are standing for re-election, have been instrumental in the significant financial and operational progress your company has made over the past several years.Sun conveniently ignores this turnaround, because, as its below-market tender offer demonstrates, it is hoping to steal Taro from you at a bargain basement price. · Despite what the Position Statement says, Taro's shares are trading freely in the public markets on The Pink Sheets, under the symbol "TAROF."Sun's implications to the contrary are wrong.Don't be deceived – Sun is simply seeking to frighten and mislead you. · The two new candidates nominated to serve on our Board as statutory external directors are independent, exceptional individuals, with accounting, legal and insurance expertise that can help us drive our business momentum.Both nominees fully satisfy the requirements to serve as statutory external directors under Israeli law. · At present, five of our eight directors are independent of management.The addition of the two statutory director candidates, as well as a third new candidate we are proposing this year, will increase the number of our independent non-management directors to eight out of eleven. This type of independent corporate governance stands in stark contrast to Sun's poor record of corporate governance and Board oversight at its majority owned U.S. subsidiary Caraco Pharmaceutical Laboratories, Ltd., where the U.S. Food and Drug Administration has seized Caraco's inventory and effectively closed down its manufacturing operations.In addition, Caraco’s lead non-management director has resigned in protest, criticizing – in a publicly filed letter with the Securities and Exchange Commission – Sun's "absolute refusal to permit a focused independent look at corporate governance matters to determine if they contributed to the events leading up to the FDA seizure."(Emphasis added) · Finally, as explained in our proxy statement, the indemnification provision we are asking you to approve is for non-executive directors of Taro, and ratifies our existing indemnification Taro Pharmaceutical Industries Ltd. Page 2 of 2 arrangements with the Company's directors, in light of recent legal attacks advanced by Sun.There are no special benefits involved.Indemnification is a standard good-governance practice that is common in virtually all publicly held companies1 –including Sun's majority-owned subsidiary, Caraco – and allows directors to carry out their duties in good faith, without fear of personal liability.Absent such a provision, few if any qualified individuals would be willing to serve as directors of public corporations. In closing, we again urge you not to be misled.If Sun is allowed to succeed in its ill-advised effort to remove your Board, our company would be left as a rudderless ship, without a single director to provide leadership.This could seriously damage our business, and would only help Sun to achieve its goal of seizing control of Taro without paying you a fair price for your shares. Voting against the various proposals at the Annual Meeting, as Sun has proposed, will neither help to complete the audit any faster, nor improve the already strong operating performance achieved under the guidance of your current Board.To the contrary, we believe this is just another tactic by Sun intended to cause confusion and disarray, which will only further Sun's efforts to gain control of Taro at an unfair price.That serves no one's interest, other than Sun's.2 If you have not already done so, we urge you to vote FOR the nominees for election to Taro's Board of Directors and FOR each of the other agenda items at the upcoming Annual Meeting. Sincerely, /s/ Barrie Levitt, M.D. Barrie Levitt, M.D. Chairman If you have any questions or need any assistance voting your proxy, please contact us at taro@georgeson.com or call Georgeson Inc., our proxy solicitor, between the hours of 9:00 am and 11:00 pm EST, Monday through Friday. U.S. and international shareholders may call toll-free +1-866-741-9588.Banks and brokers may call +1-212-440-9800.European and Israeli institutional investors may call +39-06-421-71-777. SAFE HARBOR Certain statements in this letter may be considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including statements regarding the Company’s financial turnaround, profitability, operations and performance.Although Taro Pharmaceutical Industries Ltd. believes the expectations reflected in such forward-looking statements to be based on reasonable assumptions, it can give no assurance that its expectations will be attained.Factors that could cause actual results to differ include industry and market conditions; changes in the Company’s financial position; regulatory actions; and, other risks detailed from time to time in the Company’s SEC reports, including its Annual Reports on Form 20-F. Forward-looking statements speak only as of the date on which they are made.The Company undertakes no obligation to update, change or revise any forward-looking statements, whether as a result of new information, additional or subsequent developments or otherwise. 1 Neither exemption from liability nor indemnification is available for violations of a director's duty of care committed intentionally or recklessly (except when committed by negligence only) or for an act performed with intent to unlawfully obtain personal profit.Exemption is not provided at all for violations of the duty of loyalty; in such a case, indemnification is permitted if the violation was in good faith and with reasonable grounds to assume that the action in question would not harm the best interests of the company. 2 Taro reserves the right to assert other objections, not mentioned in this letter, to Sun’s Position Statement. Position Statement of Alkaloida Chemical Company Exclusive Group Ltd. Alkaloida Chemical Company Exclusive Group Ltd. ("Alkaloida"), the largest shareholder of Taro Pharmaceutical Industries Ltd. ("Taro"), with 14,356,427 ordinary shares, is pleased to submit this position statement to its fellow Taro shareholders.
